

116 HR 5390 IH: Regional Ocean Partnership Act
U.S. House of Representatives
2019-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5390IN THE HOUSE OF REPRESENTATIVESDecember 11, 2019Mr. Crist (for himself, Mr. Palazzo, Mr. Lowenthal, and Mr. Smith of New Jersey) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo designate Regional Ocean Partnerships of the National Oceanic and Atmospheric Administration,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Regional Ocean Partnership Act. 2.Findings; sense of Congress; purposes (a)FindingsCongress makes the following findings:
 (1)The ocean and coastal waters of the United States are foundational to the economy, security, global competitiveness, and well-being of the United States and continuously serve the people of the United States and other countries as an important source of food, energy, economic productivity, recreation, beauty, and enjoyment.
 (2)Over many years, the resource productivity and water quality of the ocean and coastal areas of the United States have been diminished by pollution, increasing population demands, economic development, and natural and man-made hazard events, both acute and chronic.
 (3)Ocean and coastal areas of the United States are managed by State and Federal resource agencies and regulated on an interstate and regional scale by various overlapping Federal authorities, thereby creating a significant need for interstate coordination to enhance regional priorities, including the ecological and economic health of those areas.
 (b)Sense of CongressIt is the sense of Congress that— (1)the United States should seek to support interstate coordination of shared regional priorities relating to the management, conservation, resilience, and restoration of ocean and coastal areas to maximize efficiencies through collaborative regional efforts by Regional Ocean Partnerships, in consultation with Federal and State agencies, Tribal governments, and local authorities; and
 (2)such efforts would enhance existing and effective State coastal management efforts based on shared regional priorities.
 (c)PurposesThe purposes of this Act are as follows: (1)To complement and expand cooperative voluntary efforts intended to manage and restore ocean and coastal areas spanning across multiple State boundaries.
 (2)To expand Federal support for monitoring, data management, and restoration activities in ocean and coastal areas.
 (3)To commit the United States to a comprehensive cooperative program to achieve improved water quality in, and improvements in the productivity of living resources of, all coastal ecosystems.
 (4)To authorize Regional Ocean Partnerships as intergovernmental coordinators for shared interstate and regional priorities relating to the collaborative management of the large marine ecosystems, thereby reducing duplication of efforts and maximizing opportunities to leverage support in the ocean and coastal regions.
 (5)To enable Regional Ocean Partnerships, or designated fiscal management entities of such partnerships, to receive Federal funding to conduct the scientific research, conservation and restoration activities, and priority coordination on shared regional priorities necessary to achieve the purposes described in paragraphs (1) through (4).
				3.Regional Ocean Partnerships
 (a)DefinitionsIn this section: (1)AdministratorThe term Administrator means the Administrator of the National Oceanic and Atmospheric Administration.
 (2)Coastal stateThe term coastal state has the meaning given that term in section 304 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1453).
 (3)Indian TribeThe term Indian Tribe means an Indian tribe, as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
				(b)Regional Ocean Partnerships
 (1)In generalA coastal state may participate in a Regional Ocean Partnership with one or more other coastal states that share a common ocean or coastal area with the coastal state, without regard to whether the coastal states are contiguous.
 (2)ApplicationThe Governor of a coastal state or the Governors of a group of coastal states may apply to the Secretary of Commerce, on behalf of a partnership, for the partnership to receive designation as a Regional Ocean Partnership if the partnership—
 (A)meets the requirements under paragraph (3); and (B)submits an application for such designation in such manner, in such form, and containing such information as the Secretary may require.
 (3)RequirementsA partnership is eligible for designation as a Regional Ocean Partnership by the Secretary under paragraph (2) if the partnership—
 (A)is established to coordinate the interstate management of coastal resources; (B)focuses on the environmental issues affecting the ocean and coastal areas of the members participating in the partnership;
 (C)complements existing State coastal and ocean management efforts on an interstate scale, focusing on shared regional priorities;
 (D)does not have a regulatory function; and (E)is not duplicative of an existing Regional Ocean Partnership designated under paragraph (4), as determined by the Secretary.
 (4)Designation of certain entities as Regional Ocean PartnershipsNotwithstanding paragraph (2) or (3), the following entities are designated as Regional Ocean Partnerships:
 (A)The Gulf of Mexico Alliance, comprised of the States of Alabama, Florida, Louisiana, Mississippi, and Texas.
 (B)The Northeast Regional Ocean Council, comprised of the States of Maine, Vermont, New Hampshire, Massachusetts, Connecticut, and Rhode Island.
 (C)The Mid-Atlantic Regional Council on the Ocean, comprised of the States of New York, New Jersey, Delaware, Maryland, and Virginia.
 (D)The West Coast Ocean Alliance, comprised of the States of California, Oregon, and Washington and the coastal Indian Tribes therein.
					(c)Governing bodies of Regional Ocean Partnerships
 (1)In generalA Regional Ocean Partnership designated under subsection (b) shall be governed by a governing body. (2)MembershipA governing body described in paragraph (1)—
 (A)shall be comprised, at a minimum, of voting members from each coastal state participating in the Regional Ocean Partnership, designated by the Governor of the coastal state; and
 (B)may include such other members as the partnership considers appropriate. (d)FunctionsA Regional Ocean Partnership designated under subsection (b) may perform the following functions:
 (1)Promote coordination of the actions of the agencies of coastal states participating in the partnership with the actions of the appropriate officials of Federal agencies and State and Tribal governments in developing strategies—
 (A)to conserve living resources, increase valuable habitats, enhance coastal resilience, and address such other issues related to the shared ocean or coastal area as are determined to be a shared, regional priority by those states; and
 (B)to manage regional data portals and develop associated data products for purposes that support the priorities of the partnership.
 (2)In cooperation with appropriate Federal and State agencies, Tribal governments, and local authorities, develop and implement specific action plans to carry out coordination goals.
 (3)Coordinate and implement priority plans and projects, and facilitate science, research, modeling, monitoring, data collection, and other activities that support the goals of the partnership through the provision of grants and contracts under subsection (e).
 (4)Engage, coordinate, and collaborate with relevant governmental entities and stakeholders to address ocean and coastal related matters that require interagency or intergovernmental solutions.
 (5)Implement outreach programs for public information, education, and participation to foster stewardship of the resources of the ocean and coastal areas, as relevant.
 (6)Develop and make available, through publications, technical assistance, and other appropriate means, information pertaining to cross-jurisdictional issues being addressed through the coordinated activities of the partnership.
 (7)Serve as a liaison with, and provide information to, international counterparts, as appropriate on priority issues for the partnership.
				(e)Grants and contracts
 (1)In generalA Regional Ocean Partnership designated under subsection (b) may, in coordination with existing Federal and State management programs, from amounts made available to the partnership by the Administrator or the head of another Federal agency—
 (A)provide grants to eligible persons described in paragraph (2) for the purposes described in paragraph (3); and
 (B)enter into contracts with such persons for such purposes. (2)Eligible personsThe eligible persons described in this paragraph are the following:
 (A)Indian Tribes. (B)State and local governments.
 (C)Nongovernmental organizations. (D)Institutions of higher education.
 (E)Individuals. (F)Private entities.
 (3)PurposesThe purposes described in this paragraph include any of the following: (A)Monitoring the water quality and living resources of multi-State ocean and coastal ecosystems and to coastal communities.
 (B)Researching and addressing the effects of natural and human-induced environmental changes to— (i)ocean and coastal ecosystems; and
 (ii)coastal communities. (C)Developing and executing cooperative strategies that—
 (i)address regional data issues identified by the partnership; and (ii)will result in more effective management of common ocean and coastal areas.
						(f)Reports and assessments
 (1)In generalNot later than 5 years after the date of the enactment of this Act, and every 5 years thereafter until 2040, the Administrator, in coordination with the Regional Ocean Partnerships designated under subsection (b), shall—
 (A)assess the effectiveness of the partnerships in supporting regional priorities relating to the management of common ocean and coastal areas; and
 (B)submit to Congress a report on that assessment. (2)Report requirementsThe report required under paragraph (1)(B) shall include the following:
 (A)An assessment of the overall status of the work of the Regional Ocean Partnerships designated under subsection (b).
 (B)An assessment of the effectiveness of the strategies that the Regional Ocean Partnerships are supporting or implementing and the extent to which the priority needs of the regions covered by such partnerships are being met through such strategies.
 (C)Such recommendations as the Administrator may have for the improvement of efforts of the Regional Ocean Partnerships to support the purposes of this Act.
 (D)An assessment of how the efforts of the Regional Ocean Partnerships support or enhance Federal and State efforts in line with the purposes of this Act.
 (E)Recommendations for improvements to the collective strategies that support the purposes of this Act in coordination and consultation with all relevant Federal, State, and Tribal entities.
 (g)Availability of Federal fundsIn addition to amounts made available to Regional Ocean Partnerships designated under subsection (b) by the Administrator under this section, the head of any other Federal agency may provide grants to, enter into contracts with, or otherwise provide funding to such partnerships.
 (h)AuthoritiesNothing in this section establishes any new legal or regulatory authority of the National Oceanic and Atmospheric Administration or of the Regional Ocean Partnerships designated under subsection (b), other than—
 (1)the authority of the Administrator to provide amounts to the partnerships; and (2)the authority of the partnerships to provide grants and enter into contracts under subsection (e).
				(i)Funding
 (1)In generalOf amounts authorized to be appropriated to the National Oceanic and Atmospheric Administration, the Administrator may make the following amounts available to Regional Ocean Partnerships designated under subsection (b) or designated fiscal management entities of such partnerships to carry out activities of the partnerships under this Act:
 (A)$10,000,000 for fiscal year 2021. (B)$10,100,000 for fiscal year 2022.
 (C)$10,202,000 for fiscal year 2023. (D)$10,306,040 for fiscal year 2024.
 (E)$10,412,160 for fiscal year 2025. (F)$10,520,404 for fiscal year 2026.
 (2)Distribution of amountsAmounts made available under paragraph (1) shall be divided evenly among the Regional Ocean Partnerships designated under subsection (b).
 (3)Availability of amountsAmounts made available under paragraph (1) shall remain available until expended. 